Citation Nr: 1631771	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1994 to June 2006 which is considered to have been under honorable conditions for Department of Veterans Affairs (VA) purposes, and from June 2006 to June 2010 which is considered to have been under dishonorable conditions for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran also initiated an appeal on the issues of entitlement to service connection for a skin condition and for left breast gynecomastia, and these issues were included as part of the March 2012 Statement of the Case (SOC).  However, service connection was subsequently established for these disabilities by a January 2013 rating decision.  As such, these issues are no longer before the Board.  


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic left ankle disorder that was incurred in or otherwise the result of his period of honorable service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic sleep disorder that was incurred in or otherwise the result of his period of honorable service; or as secondary to a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.303 (2015).

2.  The criteria for a grant of service connection for a sleep disorder are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed a chronic left ankle disorder due to in-service injury.  He reports that the initial injury occurred during physical training when he rolled his ankle twice and that he continues to experience left ankle plain especially in winter months.  He has also contended that he has sleep disturbances secondary to PTSD.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that various records were obtained in conjunction with this case, and that the Veteran was accorded a VA examination regarding his left ankle claim in April 2012.  The Veteran does not appear to have identified any outstanding evidence pertinent to this appeal that has not been obtained or requested.  His accredited representative did contend in a May 2016 written statement that full diagnostic testing of the left ankle was not completed as part of the April 2012 VA examination.  The representative also noted the Veteran had requested a hearing before a Veterans Law Judge (VLJ) of the Board but there was no record of such a hearing.  However, a review of the record reflects the Veteran did not appear for the scheduled X-ray testing of his left ankle in August 2012.  Similarly, the record reflects he was scheduled for a Board hearing in March 2013, and did not appear.  No good cause has been shown for these actions.  Consequently, the Board finds that any such deficiency is due to the Veteran, and no further action is warranted on the part of VA.  See 38 C.F.R. §§ 3.326, 3.655, 20.704; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

No other deficiency in the development of this case is demonstrated by the record, to include the Veteran's contentions.  Accordingly, the Board will therefore proceed to the merits of the appeal.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board notes that compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  Here, the Veteran's DD Form 214 for November 1994 to June 2010 reflects he received a discharge under other than honorable conditions.  As determined in a January 2011 administrative decision, the Veteran's service from November 1994 to June 2006 is considered to have been under honorable conditions for VA purposes, while his service from June 2006 to June 2010 is considered to have been under dishonorable conditions for VA purposes.  Nothing in the record causes the Board to question the determination of the January 2011 administrative decision on this matter.  In pertinent part, the DD Form 214 reflects the separation authority was MARCORSEPMAN, par. 6210.6 which is for commission of a serious offense; and the narrative reason is misconduct.  Consequently, for service connection to be established for a disability it must be etiologically related to his November 1994 to June 2006 period of service; and it cannot have been incurred in, aggravated by, or otherwise the result of his June 2006 to June 2010 period of service.

Analysis - Left Ankle

With respect to the Veteran's contentions that he developed a chronic left ankle disorder during his active service, including recurrent pain, the Board notes he is competent to describe such an injury and symptoms he experiences such as ankle pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282  (1999). Moreover, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a left ankle disability, as such matters require radiological testing and medical expertise.  In short, the Board finds that competent medical evidence is required to diagnose the claimed left ankle disorder and determine the etiology thereof, and nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion (i.e., his contentions cannot constitute competent medical evidence).  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Veteran's service treatment records reflect he was treated for a sprained ankle in May 1999.  However, no chronic left ankle disorder appears to have been diagnosed during his active service.  For example, there does not appear to be any treatment for the left ankle subsequent to May 1999.  His feet and lower extremities were subsequently evaluated as normal on a July 2000 examination.  He also checked boxes on a concurrent Report of Medical History to reflect he did not have foot trouble; or bone, joint, or other deformity.  Similarly, there was no evidence of such a disability as part of a June 2010 medical statement completed at the time of his separation from service.  Moreover, on a concurrent Report of Medical History, the Veteran checked boxes to reflect he did not have foot trouble; or swollen or painful joints.

The Board also notes that there does not appear to be any evidence of a left ankle disorder in the post-service medical records.  In pertinent part, outpatient treatment records from June 2011 do not demonstrate any such complaints at initial visit to primary care provider.  Evaluation of his extremities revealed no clubbing, cyanosis, or edema; and his gait was found to be normal and steady.  No active medical problems were noted on psychiatric evaluation in August 2011.  Records from December 2012 include a finding of no ankle edema.

The Board further notes that no left ankle impairment was shown on the August 2012 VA examination.  The VA examiner noted the Veteran's May 1999 in-service treatment for left ankle sprain, but stated that for this claimed condition there was no diagnosis as the condition had resolved.  Further, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner noted that at present there was no diagnosis.

No competent medical evidence is otherwise of record which reflects the Veteran has a chronic left ankle disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has been diagnosed with a left ankle disorder at any time during the pendency of this case.

The Board acknowledges that 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 38 C.F.R. § 3.317(b).

The Board notes, however, that while the Veteran did have service in the Southwest Asia theater of operations during the Persian Gulf War the record reflects it was during his June 2006 to June 2010 period of service.  In pertinent part, his DD Form 214 reflects he participated in Operation Iraqi Freedom where he served in Iraq from January 2007 to January 2008.  It is also noted he had participated in Operation Enduring Freedom where he had service in Afghanistan from September 2008 to October 2008.  As this service occurred in what has been determined to be a period considered under dishonorable conditions for VA purposes, service connection cannot be established for any disability that developed in or as a result of this period.  Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not for consideration in this case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic left ankle disorder that was incurred in or otherwise the result of his period of honorable service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Analysis - Sleep Disorder

In this case, as noted above, the Veteran has essentially contended that he has sleep disturbances secondary to PTSD.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board acknowledges that the post-service medical records do contain complaints of sleep problems in the context of psychiatric treatment; i.e., they are consistent with the Veteran's contentions.  However, service connection is not in effect for PTSD or any other acquired psychiatric disorder.  Rather, service connection was explicitly denied for such a disability by the January 2013 rating decision, and the Veteran did not appeal that decision.  Service connection cannot be established for disability that is secondary to a nonservice-connected disability.

The Board notes that it does not appear the Veteran has identified any basis to find he has a chronic sleep disorder related to his November 1994 to June 2006 period of honorable service; or any other basis other than as secondary to a psychiatric disorder.  No other basis for establishing service connection is otherwise demonstrated by the record.  Moreover, it does not appear the Veteran has been diagnosed with a chronic sleep disorder such as sleep apnea that is separate and distinct from the symptomatology of his psychiatric disorder.

The Board acknowledges, as indicated above, that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that service connection may be established for an undiagnosed illness manifested by sleep disturbances.  However, as already stated, these provisions are not applicable to this appeal as the record reflects the Veteran's service in the Southwest Asia theater of operations was during the period considered to have been dishonorable for VA purposes.

In view of the foregoing, the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic sleep disorder that was incurred in or otherwise the result of his period of honorable service; or as secondary to a service-connected disability.  Therefore, the benefit of the doubt provisions are not applicable, and the claim must be denied.

ORDER

Service connection for a left ankle disorder is denied.

Service connection for a sleep disorder, to include as secondary to acquired psychiatric disorder, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


